DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0030-0035] refer to Figures 1-6 but make no mention of Figs. 1(a)-1(c), 2(a)-2(f), 3(a)-3(f) and 6(a)-6(b) which creates a confusion between the listing of Figures and the Figures submitted.
Appropriate correction is required.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-30 have been respectively renumbered 12-29. The preliminary amendment of 10.29.2020 skipped number 12. The dependency of the claims is not adjusted as only the claims numbering appears to be in error. See annotated Office Action (OA) appendix.
Claims are objected to because of the following informalities:
In claim 2, (i) “a group” should read –the group--, and, (ii) insert --a-- after “or” for clarity.
In claim 12, “the step of annealing” should read –a step of annealing--.
In claim 19, “the step of positioning” should read –a step of positioning--.
In claims 20 and 26, “the magnitude” should read –a magnitude--.
In claim 25, “a feedback” should read –the feedback--.
In claims 26 and 29, “the distance” should read –a distance--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11-12, 14, 16, 19-20, 22-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, (i) “the dopant atom (atoms)” in line 5 lacks proper antecedent basis and creates a confusion between singular and plural terms as they appear to be used interchangeably, and, (ii) “the (a) size of the lithographic site” in line 10 lacks proper antecedent basis.  None of the dependent claims addresses these deficiencies.
Hereinafter, Examiner suggestions/comments, if any, are in parenthesis.
Regarding claim 5, “the lithographic sites” lacks proper antecedent basis and it is unclear if it refers to “one or more lithographic sites” or “lithographic site” of  base claim 1. It appears it refers to the former.
Regarding claim 14, “the bonded PH3 molecules” lacks proper antecedent basis and it is unclear if it refers to the bonded molecules of base claim 12 or others.
Regarding claim 16, (i) “the bonded PH3 molecules” lacks proper antecedent basis and it is unclear if it refers to “the bonded molecules” of base claim 12 or others, and, (ii) “the surface” lacks proper antecedent basis and it is unclear it refers back to “the surface portion” of base claim 12 or not.
Regarding claims 20 and 24-25, “the semiconductor surface” lacks proper antecedent basis.
Regarding claim 26, “monitoring the distance between the tip and the dopant atom (which?) for sharp variations triggered by incorporation of a dopant atom (which?)” is indefinite because it is unclear to which “the dopant atom” and “a dopant atom” the claim refers. The scope of the claim is further obscured by first reciting “the dopant atom” and then reciting “a dopant atom” which creates a confusion of proper antecedent basis.
Regarding claim 29, “the atom” lacks proper antecedent basis.

Allowable Subject Matter
Claims 1-6, 8, 11-12, 14, 16, 19-20, 22-27 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest “dosing, at a temperature below 100 K, the surface portion using a gas with molecules comprising the dopant atom and hydrogen atoms in a manner such that, a portion of the molecules bonds to the surface portion” as recited within the context of claim 1.
US 7097708 B2 to Clark et al. discloses dosing a surface portion using a gas with molecules comprising the dopant atom (PH3) in a manner such that, a portion of the molecules bonds to the surface portion (Fig. 2a step (c)), but fails to disclose the claimed invention of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894